Citation Nr: 1621912	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral pes planus, including as due to aggravation of a preexisting disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for bilateral pes planus and bilateral bunions.

In July 2015, the Board remanded the claim for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

A review of the record shows that during the pendency of the appeal, the RO granted the claim for service connection for hallux valgus with bilateral hammertoes, metatarsophalangeal joint pain and degenerative joint disease and assigned a noncompensable rating.  See the November 2015 rating decision.  Therefore, this service-connection issue is no longer before the Board. 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The Veteran's pes planus was noted upon entrance into service and did not increase in severity during service; there was no aggravation of the pre-existing disability.



CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by a service-connected disability. 	 38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide. 38 C.F.R. § 3.159 (2015). 

The Veteran was mailed appropriate VCAA notice in February 2009, prior to the initial April 2009 rating decision.  Thereafter, the claim was readjudicated in a statement of the case (SOC) issued in May 2010 and a December 2014 supplemental statement of the case (SSOC).  VA's duty to notify has been met.

The duty to assist provisions of the VCAA have also been met.  The RO obtained the Veteran's service treatment records (STRs) and VA treatment records, and afforded the Veteran a VA examination in March 2010.  Additionally, in accordance with the Board's October 2015 remand, the RO afforded the Veteran another VA examination in September 2015.  In November 2015, the RO issued another SSOC.

The Board finds the September 2015 VA examination to be adequate as the examiner provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these issues.  Thus, the Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits of the Service-Connection Claim

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.	 	  § 3.303(a). 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. 	 § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a),(b).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent service.  38 C.F.R. § 3.306(b)(1);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding the question of aggravation of a pre-existing condition, essentially, the law as interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003, mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed Cir. 2007);  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).

The Veteran contends he should be entitled to service connection for his bilateral pes planus.  The Board initially notes that the Veteran has a current diagnosis of bilateral pes planus, as shown in VA treatment records and in VA examination report; thus he has a current disability.

Next, the Board must determine whether the Veteran's bilateral pes planus was incurred in or aggravated in service.  In that regard, on the Veteran's September 1985 enlistment examination, there was a notation of asymptomatic pes planus.  An Orthopedic consult had been ordered for military clearance and no significant impairment had been stated. 

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 	 19 F.3d at 1417.

Thus, because there is a notation of pes planus prior to the period of active duty, the presumption of soundness does not apply, and the terms of Section 1153 are applicable.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the Veteran's bilateral pes planus, including on the basis of aggravation. In this regard, the evidence of record shows that the Veteran's bilateral pes planus condition preexisted service and was not aggravated therein.

In this regard, service treatment records show that during a periodic examination in February 1988, the examiner noted pes planus.  Additionally, following a March 1989 Orthopedic consultation for overlapping toes, the clinician noted foot pain, bunions and asymptomatic pes planus.  

The Veteran's STRs include no other indication that he complained of or was treated in service for foot or pes planus complaints and/or symptoms other than in March 1989.  Although the STR's do not include a separation examination, there is no indication of any other pes planus foot trouble or complaints in-service.

Private treatment records indicate that the Veteran complained of aching foot pain in May 1997.  During this examination, the Veteran noted increased walking in his job as a correctional officer.  He also noted that he wore a soft shoe on the job.  Examination of the feet indicated "bilaterally pronated or flat feet without real tenderness to palpation."  The examiner diagnosed the Veteran with pes planus with overuse strain from constant standing and walking on cement surfaces.  A March 2007 private treatment note shows that the Veteran has chronic pain while weight-bearing in the arches.  Pronation and loss of arch with weight bearing was noted. 

The Veteran was afforded a VA examination in March 2010.  The VA examiner diagnosed the Veteran with bilateral pes planus and plantar fasciitis.  The VA examiner determined that the Veteran's pes planus preexisted service and did not aggravate beyond normal progression due to military service.

The Veteran was afforded another VA examination in September 2015.  This examiner opined that the Veteran's preexisting bilateral pes planus was not aggravated by service.  He supported his opinion by noting that the Veteran's pes planus was not symptomatic until more than 10 years after separation of service and that foot pain was attributed to walking on hard floors as a correctional officer in post-service employment.  The examiner further determined that plantar fasciitis was not diagnosed until more than 10 years after separation from service with no known relationship to in-service events.  Further, arch pain was not suggested during the Veteran's active service.  

The Board places substantial probative weight on the negative nexus VA opinion from September 2015 because the examiner reviewed the entirety of the record and conducted full physical examination, finding no indication of current residuals related to service, or any indication that the preexisting pes planus had been permanently aggravated by service.  Although there is no separation examination, the service records are entirely negative for any indication of aggravation.  

The Board has considered that the Veteran has contended on his own behalf that his foot condition was aggravated by his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

While the Veteran is competent to describe symptoms, the Board finds that the question of whether the underlying disability was permanently worsened as a result of service is complex in nature and beyond his competence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, while the Veteran is competent to describe his symptoms and treatment for his bilateral pes planus, and the observable symptoms, the Board accords his statements regarding whether the underlying disability worsening in service little probative value as he is not competent to opine on such complex medical questions. Consequently, the Board finds that the Veteran's contentions are outweighed by the competent and probative September 2015 VA examiner's findings. 

In weighing the competent evidence of record on the matter of whether there was a permanent increase in severity of bilateral pes planus during service, the Board also places the most probative value on the lack of complaints or treatment of pes planus in service after it was documented during enlistment examination, the May 1997 private treatment note that attributes the Veteran's foot pain to his post-service employment, and the September 2015 VA examiner's opinion.  After considering all the evidence of record, the Board finds that the disability noted upon entrance into service as asymptomatic, remained asymptomatic through service.  The disability was not aggravated by service (it did not increase in severity during service).  The claim of service connection for bilateral pes planus must therefore be denied.  38 C.F.R. § 3.306; Jensen.

The preponderance of the evidence is against the claim and service connection for bilateral pes planus is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application. 38 U.S.C.A. 	 § 5107(b), 38 C.F.R. § 4.3.


ORDER

Service connection for bilateral pes planus is denied.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


